Citation Nr: 1201061	
Decision Date: 01/11/12    Archive Date: 01/20/12

DOCKET NO.  01-05 355A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for schizophrenia.  


REPRESENTATION

Veteran represented by:	Dan G. Krasnegor, Attorney at Law


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel







INTRODUCTION

The Veteran had active service from September 27, 1971 to November 18, 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2000 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in Waco, Texas, that denied entitlement to the benefit sought.  At that time, the RO determined that new and material evidence had not been submitted sufficient to reopen the previously denied claim of entitlement to service connection for schizophrenia.  The Veteran subsequently filed a timely appeal.  In a January 2003 decision, the Board reopened the claim for service connection for schizophrenia.  In August 2004, the Board remanded the aforementioned claim to the RO for additional development.  By a July 2005 decision, the Board concluded that a psychiatric disorder, to include schizophrenia, was not incurred in or aggravated by active military service, and that schizophrenia may not be presumed to have been incurred therein.  The Veteran then appealed the Board's July 2005 decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2006, based on a Joint Motion for Remand (Joint Motion), the Court remanded to the claim to the Board for compliance with the instructions in the Joint Motion.

In August 2007, the Board remanded the case for procedural and substantive purposes.  In a June 2009 decision, the Board concluded that the presumption of soundness at service entry had been rebutted, and that a chronic acquired psychiatric disability, to include schizophrenia, pre-existed service and was not aggravated therein beyond the natural progress.  The Veteran appealed the June 2009 decision to the Court.  In a January 2010 Order, the Court granted a Joint Motion, vacated the June 2009 Board decision, and remanded the case, pursuant to 38 U.S.C. § 7252(a), for compliance with the directive stipulated in the Joint Motion.   

In January 2011, the Board sought an opinion from the Veterans Health Administration (VHA).  See 38 C.F.R. § 20.901.  Pursuant to this request, the Board received a VHA opinion in March 2011, and it is associated with the claims file. The case is now ripe for appellate consideration.

FINDINGS OF FACT

1.  The Veteran had been diagnosed with schizophrenia prior to service and it is not contended otherwise. 

2.  Upon the Veteran's enlistment examination in August 1971, he was clinically evaluated as "abnormal" for psychiatric purposes and there was a subsequent reference to a "schizo-lingual background"; such evidence equates to the Veteran's schizophrenia being noted upon his enlistment examination.       

3.  The Veteran's pre-existing schizophrenia underwent a measureable increase in severity while on active duty, thereby raising a presumption of aggravation.      

4.  The medical evidence does not clearly and unmistakably show that the increase in severity of the Veteran's pre-existing schizophrenia was due to the natural progress of the illness.   


CONCLUSION OF LAW

Service connection for schizophrenia is warranted.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.306 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

As discussed in more detail below, sufficient evidence is of record to grant the claim for service connection for schizophrenia.  Therefore, no further development is needed with regard to the Veteran's appeal.


II. Factual Background

In a private medical statement from a psychiatrist, E.N.Q., M.D., dated in August 1972, Dr. Q. stated that the Veteran had received treatment at the Children's Clinic of the Psychiatric Hospital in Rio Piedras, Puerto Rico, from 1964 to 1971.  According to Dr. Q., the Veteran had been diagnosed with borderline schizophrenia and had serious difficulties with interpersonal relationships and learning problems.  The Veteran was placed in the children's daycare center between 1965 and 1966.  From then on, he was seen on an outpatient basis and he received tranquilizers.  Dr. Q. reported that the Veteran had a marginal adjustment.  Additional private records show that the Veteran had difficulty with sleep, anger, and participating in groups.  

Private records, dated in April 1971, reflect that the Veteran was receiving Social Security pension.  He was described as hyperactive, restless, and uneasy.  The diagnostic impression was borderline schizophrenia, with hysteric antidepressant features.

In August 1971, the Veteran underwent a physical examination in connection with enlistment in the military.  At that time, he denied any history of nervous symptoms of any type.  The examiner noted that the Veteran stuttered and his speech was described as indistinct.  The Veteran was evaluated as "abnormal" for psychiatric purposes.  

Approximately six weeks later, the Veteran underwent further evaluation.  It was determined that the speech abnormality was likely the result of a "schizo-lingual background," but not neuropsychiatric, and he was accepted for active service.

The Veteran began active service on September 27, 1971.  On October 29, 1971, he was seen in a service medical facility.  The Veteran was hostile and showed immature reaction to stress.  It was noted that the Veteran reacted to stress with physical violence or at least threats thereof.  He was referred to the mental hygiene clinic and was seen about one week later.  At that time, the Veteran brought letters from a psychiatric clinic in Puerto Rico which showed that he had been treated for the past seven years for nervous symptoms with a diagnosis of borderline schizophrenia, with problems in personal relationships and learning.  It was recommended that he be evaluated by military psychiatric personnel to determine whether or not he was fit for retention in the military.

The Veteran was hospitalized in a Service Department hospital for evaluation on November 8, 1971.  He was admitted after he became violent in his company and required physical restraint.  Admission clinical history disclosed that he had experienced hallucinations prior to service, and that he had received psychiatric treatment for about seven years.  Mental status examination showed that the Veteran was quite manipulative.  It was stated that if he did not get his way, he would become completely uncooperative and hostile.  He was properly oriented.  Despite his history of hallucinations, he was considered not to be hallucinating at the present time.  The Veteran's description of recent and past behavior was considered to be suggestive of antisocial acting out.  He was given a diagnosis of an emotionally unstable personality, manifested by low tolerance to stress, antisocial acting out, and possible micropsychotic episodes.  The disorder was determined to have existed prior to service and not to have been incurred therein.

In November 1971, a Medical Board reviewed the Veteran's file and determined that he did not meet enlistment qualifications because of the existence of the personality disorder, noted as being an emotionally unstable personality.  It was determined that the condition had not been aggravated by service, but that he was medically unfit for continuation in the military.  He was discharged because of the existence of the personality disorder.

Post service records show that the Veteran was hospitalized at a VA medical facility in April and May 1972.  In early May 1972, it was stated he had been treated for 21 days and continued to require hospital treatment for undifferentiated schizophrenia.

A VA social survey was conducted in August 1972.  This included a complete psychiatric history and description of the Veteran's current behavior.  The author, who was a social worker, concluded that the Veteran "should never have been inducted in the Army, and added that his "condition was clearly previous to induction in the Army."  He also stated that the Veteran was in remission at the time of induction and that "service tour seemed to have exacerbated [his] symptoms and served as a traumatic experience in his present behavior."  The social worker further stated that "all persons interviewed agreed that the Veteran ha[d] worsened in his condition."     

In a June 1974 decision, the Board denied the Veteran's claim of entitlement to service connection for schizophrenia.  

In August 2000, the Veteran requested that his previously denied claim for service connection for schizophrenia be reopened.  

In a private medical statement from C.H., M.D., dated in April 2001, Dr. H. stated that he had reviewed the Veteran's chart.  According to Dr. H., the Veteran needed to be reconsidered for VA disability purposes because he had his problems while in service.  Dr. H. indicated that he had reviewed the Veteran's service treatment records and that in his professional opinion the "present condition [was] a result of his military service."

In September 2004, a VA psychiatrist reviewed the Veteran's claims folder and essentially questioned whether the Veteran was malingering.  He stated that "persons with that profile [were] over-reporting symptoms; they [were] trying to look sicker than they really [were]; and [were] hoping that there will be some reward for their appearing sick."  With respect to Axis I, the psychiatrist stated that there was "no diagnosis."  The Axis II diagnosis was a personality disorder, not otherwise specified.  

In February 2009, a VA staff psychiatrist reviewed the claims file.  He opined that the Veteran's pre-existing schizophrenia "[was] as least likely as not increased in severity due to the stressors of enlistment process during 53 days of active duty."  The VA psychiatrist further opined that most likely than not, the increase in severity of the schizophrenia was due to the natural progression of the illness.  According to the psychiatrist, there was evidence that the Veteran had chronic deteriorating psychotic disorder characterized by rapid cognitive disintegration which appeared to have started in his late teen years.  

In January 2011, the Board sought a VHA opinion.  See 38 C.F.R. § 20.901.  The Board requested that a psychiatrist review the entire evidence of record and provide an opinion regarding whether the Veteran had pre-existing schizophrenia or other psychiatric disability that was aggravated beyond the natural progress during his very brief tour of active service.    

Pursuant to this request, the Board received a VHA opinion from F.P., Ph.D., M.D., a VA psychiatrist, dated in March 2011.  In the opinion, Dr. P. stated that there was no doubt that the Veteran had schizophrenia prior to his entering military service.  The Veteran had been treated a number of years prior to service for his schizophrenia and had been prescribed antipsychotic medication.  Dr. P. also reported that since the Veteran's discharge from his brief period of military service, he had been treated for schizophrenia, which was a continuation of the diagnosis that he had prior to service.  However, Dr. P. indicated that there was no evidence of aggravation or deterioration beyond the natural progression of the illness, due to his military service.  The Veteran had been married several times and had been managed on an outpatient basis.  Thus, he had not needed long term care, chronic hospitalization, or intensive treatment, which would have been expected if his condition had deteriorated.  Dr. P. also noted that the Veteran had been diagnosed with malingering and personality disorder, but that those conditions were not incompatible with the schizophrenia diagnosis.         




III. Pertinent Law and Regulations

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

A veteran is presumed to have been in sound condition at service entrance except as to defects, infirmities, or disorders noted, or where clear and unmistakable evidence demonstrates that the injury or disease existed before service.  38 U.S.C.A. § 1111. The implementing regulation, 38 C.F.R. § 3.304(b), similarly provides that "[t]he veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted." 38 C.F.R. § 3.304(b).  

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2011).

In deciding a claim based on aggravation, after having determined the presence of a preexisting condition, the Board must first determine whether there has been any measured worsening of the disability during service and then whether this constitutes an increase in disability.  See Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  Temporary or intermittent flare-ups of the preexisting condition during service are not sufficient to be considered aggravation unless the underlying condition, as contrasted to symptoms, has worsened.  Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).

Clear and unmistakable evidence (obvious and manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.


IV. Analysis

Initially, in regard to the Veteran's diagnosed personality disorder, the Board notes that a personality disorder is not an injury or disease that is cognizable within the meaning of VA legislation or for VA compensation purposes.  38 C.F.R. §§ 3.303, 4.127 (2011).  Thus, a personality disorder is not a disability warranting service connection under VA applicable law.  38 C.F.R. § 3.303(c).

In the instant case, the Veteran contends that he had schizophrenia prior to his entry into service and that his pre-existing schizophrenia was aggravated during his brief period of military service.  

Upon the Veteran's enlistment examination in August 1971, he was clinically evaluated as "abnormal" for psychiatric purposes and there was a subsequent reference to a "schizo-lingual background."  The Board finds that the aforementioned evidence equates to the Veteran's schizophrenia being noted upon his enlistment examination.  Thus, the pertinent question in this case is whether the Veteran's pre-existing schizophrenia was aggravated during his brief period of service.  As previously stated, a pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).      

The evidence of record shows that the Veteran's pre-existing schizophrenia was aggravated by his period of service.  Soon after his enlistment, the Veteran was hospitalized because he became violent in his company and required physical restraint.  In addition, in April and May 1972, approximately five months after the Veteran's discharge, he was hospitalized for his schizophrenia.  The Board also notes that in August 1972, a VA social survey was conducted by a social worker.  The social worker stated that the Veteran was in remission at the time of induction and that his period of service seemed to have exacerbated his symptoms and served as a traumatic experience in his present behavior.  The social worker further noted that "all persons interviewed agreed that the Veteran ha[d] worsened in his condition."  In light of the above, and given the contemporaneous nature of the August 1972 social survey, the Board finds that such evidence is presumptive of aggravation.  Thus, clear and unmistakable evidence is needed to rebut a presumption of aggravation.      

In a February 2009 opinion, a VA psychiatrist opined that it was at least as likely as not that the Veteran's pre-existing schizophrenia increased in severity due to the stressors of the enlistment process during 53 days of active duty.  However, the Board recognizes that the VA psychiatrist also opined that "most likely than not," the increase in severity of the schizophrenia was due to the natural progression of the illness.  Nevertheless, the Board notes that the "most likely than not" language from the VA psychiatrist does not meet the strict criteria for clear and unmistakable evidence needed to rebut a presumption of aggravation.  While such language may suffice to establish a preponderance of evidence, it does not undebatably establish that the increase in severity was due to the natural progression of the illness.  

In addition, in the March 2011 VHA opinion, Dr. P. opined that there was no evidence of aggravation or deterioration of the Veteran's pre-existing schizophrenia beyond the natural progression of the illness due to his military service.  However, upon a review of the VHA opinion, the Board notes that Dr. P. referred to post-service evidence in support of his opinion that the Veteran's pre-existing schizophrenia did not worsen as a result of military service more than would be expected by the natural progression.  Specifically, Dr. P. noted that the Veteran had been married several times and had been managed post-service on an outpatient basis.  In addition, Dr. P. referred to occasions in 2004, 2005, and 2008 where the Veteran was considered to have been malingering.  However, the pertinent question in this case is whether the Veteran's pre-existing schizophrenia was aggravated during his brief period of service.  Thus, because Dr. P. did not discuss the in-service evidence, the Board finds that the probative value of Dr. P.'s opinion is significantly lessened and cannot be used to undebatably show that the increase in severity of the Veteran's pre-existing schizophrenia was due to the natural progress of the illness.  See Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997); Hayes v. Brown, 5 Vet. App. 60, 69 (1993) ("[i]t is the responsibility of the BVA . . . to assess the credibility and weight to be given the evidence").   

In light of the above, the Board finds that the presumption of aggravation stands unrebutted, and that service connection for schizophrenia is warranted on the basis of aggravation.  See 38 C.F.R. § 3.306.      


ORDER

Entitlement to service connection for schizophrenia is granted.  






____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


